 


109 HR 3350 RH: Tribal Development Corporation Feasibility Study Act of 2005
U.S. House of Representatives
2006-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 366
109th CONGRESS 2d Session 
H. R. 3350
[Report No. 109–626] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2005 
Mr. Pombo introduced the following bill; which was referred to the Committee on Resources 
 

September 6, 2006
Additional sponsor: Mr. Faleomavaega


September 6, 2006
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To amend the Native American Business Development, Trade Promotion, and Tourism Act of 2000 to establish the Tribal Development Corporation Feasibility Study Group. 
 
 
1.Short titleThis Act may be cited as the Tribal Development Corporation Feasibility Study Act of 2005. 
2.Indian economic development feasibility studySection 4(b) of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4303(b)) is amended— 
(1)by redesignating paragraph (6) as paragraph (7); and 
(2)by inserting after paragraph (5) the following: 
 
(6)Tribal development Corporation feasibility study 
(A)In generalThe Secretary shall establish the Tribal Development Corporation Feasibility Study Group (referred to in this paragraph as the Group). 
(B)MembersThe Group shall be comprised of 12 members, as follows: 
(i)Representatives of Indian TribesFive members of the Group shall be representatives of federally recognized Indian tribes. 
(ii)Representatives of the Alaska Native CommunityThree members of the Group shall be representatives of the Alaska Native Community. 
(iii)Representative of the Native Hawaiian CommunityOne member of the Group shall be a representative of the Native Hawaiian Community. 
(iv)Representative of the private sectorTwo members of the Group shall be representatives of nongovernmental economic activities carried out by private enterprises in the private sector. 
(v)Federal officialsOne member of the Group shall be a representative of the Department of the Treasury with demonstrated experience in international economic development and international financial institutions. 
(C)ChairpersonThe members of the Group shall select a Chairperson. 
(D)Personnel and services 
(i)In generalThe Chairperson of the Group may appoint and terminate such personnel as are necessary to enable the Group to perform its duties. 
(ii)Procurement of servicesThe Chairperson may procure such services as are necessary to enable the Group to perform the duties of the Group. 
(E)Study 
(i)In generalNot later than 270 days after the date of enactment of this subparagraph, the Group shall— 
(I)conduct a study to determine the feasibility of establishing an Indian Tribal Development Corporation (referred to in this subparagraph as the Corporation); and 
(II)submit to the Committee on Indian Affairs and the Committee on Appropriations of the Senate and the Committee on Resources and the Committee on Appropriations of the House of Representatives a report that describes the results of the study and any recommendations of the Group for further legislative action. 
(ii)ContentsThe report shall contain— 
(I)a discussion and determination of the financial feasibility of the Corporation, including whether the Corporation can be, over the long term, financially self-sustainable; 
(II)a discussion and determination of the probable economic impact of the Corporation, including a demonstration of the quantitative and qualitative economic impact on Native American communities; 
(III)a discussion and determination of the best alternatives in the structure, organization, and lending terms and conditions of the Corporation, including the most appropriate structure of capital contributions to best serve, and be acceptable to, Native interests; 
(IV)a discussion and determination of the basic terms and conditions under which funding would be provided to member Indian tribes; 
(V)a discussion of nonfinancial and advisory activities to be undertaken by the Corporation, including the use of diagnostic studies by the Corporation to— 
(aa)identify tribal, Federal, or State policies and legal and regulatory conditions and infrastructure deficiencies that impede investment, both private and public, needed to promote non-gaming economic development; 
(bb)provide specific recommendations for remedial actions that can be undertaken by an Indian tribe to overcome such inhibitors of investment; and 
(cc)identify and establish the terms for pre-appraisal studies of investment opportunities, both private and public, that can be developed and promoted by an Indian tribe; and 
(VI)a discussion and determination of— 
(aa)the capital structure of the Corporation, including the optimal level of initial capital contributions by both Indian tribes and the United States Government; and 
(bb)the financial instruments that will be required by the Corporation to ensure its success. 
(F)Termination of study GroupThe Group shall terminate 120 days after the date on which the Group submits the report under subparagraph (E). 
(G)Authorization of appropriationThere are authorized to be appropriated to carry out this paragraph $500,000. 
(H)Matching requirementFederal funds made available to carry out this paragraph must be matched dollar-for-dollar with non-Federal funds.. 
 

September 6, 2006
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
